Citation Nr: 1441202	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted, in pertinent part, the Veteran's claim of service connection for peripheral neuropathy of the right upper extremity, assigning a 10 percent rating effective April 9, 2008.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in March 2011 and requested a Board hearing.  A Central Office Board hearing was held in June 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for peripheral neuropathy in a letter dated on January 2, 2001, and date-stamped as received by the RO on January 30, 2001.

2.  VA examination on January 7, 2002, demonstrated the presence of peripheral neuropathy of the left upper extremity and the bilateral lower extremities.

3.  In a rating decision dated on March 26, 2002, and issued to the Veteran and his service representative that same day, the RO granted, in pertinent part, service connection for peripheral neuropathy of the left upper extremity, assigning a 20 percent effective January 30, 2001, peripheral neuropathy of the right lower extremity, assigning a 10 percent rating effective January 30, 2001,  and for peripheral neuropathy of the left lower extremity, assigning a 10 percent rating effective January 30, 2001; this decision was not appealed and became final.

3.  The Veteran filed a claim of service connection for peripheral neuropathy of the right upper extremity in statements on a VA Form 21-4138 dated on April 2, 2008, and date-stamped as received by VA on April 9, 2008.

4.  VA examination on September 10, 2008, demonstrated the presence of peripheral neuropathy of the right upper extremity.

5.  In a rating decision dated on January 28, 2009, and issued to the Veteran and his service representative on January 30, 2009, the RO granted, in pertinent part, service connection for peripheral neuropathy of the right upper extremity, assigning a 10 percent rating effective April 9, 2008.

6.  In statements on a VA Form 21-4138 dated on March 3, 2009, and date-stamped as received by the RO on March 10, 2009, the Veteran disagreed with the effective date assigned for the grant of service connection for peripheral neuropathy of the right upper extremity.

7.  There is no correspondence dated between March 26, 2002, and April 9, 2008, concerning the Veteran's service connection claim for peripheral neuropathy of the right upper extremity in the claims file.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for peripheral neuropathy of the right upper extremity is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the May 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than April 9, 2008, for peripheral neuropathy of the right upper extremity.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what is required to substantiate the Veteran's claims was issued in May 2008 prior to the currently appealed rating decision issued in January 2009.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to an earlier effective date than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any evidence that he had filed his claim prior to the currently assigned effective date. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated the Veteran's entitlement to an earlier effective date, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date earlier than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity.  He specifically contends that his peripheral neuropathy of the right upper extremity was overlooked on a VA examination in January 2002 and this claim should have been adjudicated by the RO at the same time that it adjudicated his claims of service connection for peripheral neuropathy in his other extremities in a March 2002 rating decision.  He also specifically contends that, but for this RO error, he is entitled to an effective date of January 30, 2001, for the grant of service connection for peripheral neuropathy of the right upper extremity.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2013).

Factual Background

The record evidence shows that the Veteran filed a claim of service connection for peripheral neuropathy in a letter dated on January 2, 2001, and date-stamped as received by the RO on January 30, 2001.  His service representative specifically contended in a letter to VA that the Veteran "wishes to now open a claim for service-connected compensation.  [The Veteran] has type II diabetes."

On VA examination on May 18, 2001, the Veteran complained that his "usual activities are limited by peripheral neuropathy, limiting ambulation at times."  He also complained of "constant numbness in his feet."  A history of diabetes was noted.  Physical examination of the extremities showed skin warm to touch and some trophic changes with loss of hair.  The Veteran's peripheral pulses were radial pulse of 2 bilaterally, femoral pulse of 2 bilaterally, popliteal pulse of 2 bilaterally, dorsalis pedal pulse of 1 bilaterally, and posterior tibial pules of 1 bilaterally.  Neurological examination showed deep tendon reflexes of 2 bilaterally, muscle strength 5/5 bilaterally, and diminished sensation to light touch on the soles of the feet.  The diagnoses included peripheral neuropathy.

On VA peripheral nerves examination on January 7, 2002, the Veteran's complaints included "constant numbness of his toes for approximately 15 years and has some numbness in his hands as well."  The Veteran denied any weakness and reported his "numbness can be painful."  He reported being diagnosed as having diabetes "because he was complaining of burning of the hands and feet."  Physical examination showed he moved "with ease and he sat comfortably throughout the examination," decreased strength "in the entire left upper extremity," diminished sensation to pin prick of the left upper extremity, 1+ reflexes in the biceps, triceps, brachioradialis, knee jerk, and ankle jerk, and down going toes bilaterally.  Sensory examination showed decreased vibration in the ankle and decreased pin prick sensation in the knee.  "Hair loss and skin changes are present in the lower extremities."  Finger-to-nose, heel-to-shin, and rapid alternating movements all were normal.  The Veteran had a normal gait and could tandem walk.  The impression was mild to moderate diabetic neuropathy.

In a rating decision dated on March 26, 2002, and issued to the Veteran and his service representative that same day, the RO granted, in pertinent part, service connection for peripheral neuropathy of the left upper extremity, assigning a 20 percent effective January 30, 2001, peripheral neuropathy of the right lower extremity, assigning a 10 percent rating effective January 30, 2001,  and for peripheral neuropathy of the left lower extremity, assigning a 10 percent rating effective January 30, 2001; this decision was not appealed and became final.

In a rating decision dated on April 1, 2004, and issued to the Veteran and his service representative on April 6, 2004, the RO denied, in pertinent part, the Veteran's claims for increased ratings for his service-connected peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, and for peripheral neuropathy of the right lower extremity.  This decision also was not appealed and became final.

The Veteran filed a claim of service connection for peripheral neuropathy of the right upper extremity in statements on a VA Form 21-4138 dated on April 2, 2008, and date-stamped as received by VA on April 9, 2008.  He stated, "I am currently rated [service connected] for peripheral neuropathy for the [right lower extremity, left upper extremity, and left lower extremity].  I do not know if I applied for this to be rated [service connected] at the same time as the earlier claim and that it was overlooked when VA made a rating decision.  Please check back for that possibility and if so rate it [service connected] retroactive."

In statement on a VA Form 119, "Report Contact," dated on May 12, 2008, the Veteran stated that when he received his rating decision in 2004 his right upper extremity was not rated.  "He states he requested service connected compensation for [the] right upper extremity at the same time [that] he requested [service connection] for [diabetes mellitus], neuropathy [of the] left upper [extremity] and lower extremity and right lower extremity.  Vet[eran] states he never received a rating for his right upper extremity + is requesting [an] earlier effective date for this condition."

On VA diabetes mellitus examination in September 2008, the Veteran's complaints included "swelling of bilateral lower extremities, down by morning."  He also complained of "burning, stinging, and numbness of bilateral upper extremities which started in 1992."  He complained further of pain, weakness, and fatigue.  His problems interfered with his activities of daily living "because I don't know when I am holding something, so I drop things all the time."  Physical examination showed no peripheral edema, clubbing, or cyanosis, equal and strong bilateral dorsalis pedis and posterior tibial pulses, 4/5 muscle strength of the bilateral upper extremities, 5/5 muscle strength of the bilateral lower extremities, no muscle wasting, and deep tendon reflexes within normal limits for all extremities.  The diagnoses included type II diabetes mellitus under poor control with diabetic neuropathy of the bilateral upper and bilateral lower extremities.

In a rating decision dated on January 28, 2009, and issued to the Veteran and his service representative on January 30, 2009, the RO granted the Veteran's claim of service connection for peripheral neuropathy of the right upper extremity, assigning a 10 percent rating effective April 9, 2008.  The RO concluded that this was the appropriate effective date because it was the date of receipt of the Veteran's claim.

In statements on a VA Form 21-4138 dated on March 3, 2009, and date-stamped as received by the RO on March 10, 2009, the Veteran disagreed with the effective date assigned for the grant of service connection for peripheral neuropathy of the right upper extremity.  He specifically contended that he first had applied for service connection for peripheral neuropathy of the right upper extremity in 1999.  He also asserted that this claim had been overlooked in his prior rating decisions and VA examinations for peripheral neuropathy.  

A review of a VA outpatient treatment record dated in January 2004 and date-stamped as received by the RO on May 25, 2010, indicates that he complained of nerve damage in his left arm which was "the residual of an [motor vehicle accident]."  The Veteran had been involved in a motor vehicle accident "and the glass cut his arm."  Following this accident, he experienced left arm and left hand weakness.  He also complained of burning dysesthesias in the left wrist and fingers and the entire left arm.  His symptoms worsened "when he bumps up against arm."  He complained further of numbness below the knees and occasional weakness in the lower extremities.  He reported that he had been "functionally limited by pain and weakness" while he was employed with "some problems with lifting and fine motor [skills] on left hand."  He currently was retired and able to perform his activities of daily living although he "has some problems with home chores."  Motor examination showed no drift and 5/5 strength in all extremities.  The VA clinician stated that, although it was difficult to evaluate the left upper extremity "due to give way," muscle strength "appears at least 4+/5 throughout except finger extensors 4/5."  There was normal coordination.  Sensation was markedly decreased on vibration in the hips and decreased to pin prick in a stocking glove distribution, slightly worse in the left forearm, 2+ deep tendon reflexes in the upper extremities, absent deep tendon reflexes in the lower extremities, and down going toes.  The assessment included peripheral neuropathy most likely due to diabetes mellitus.

In statements on his substantive appeal (VA Form 9) dated on March 23, 2011, and date-stamped as received by the RO on March 29, 2011, the Veteran essentially asserted that excerpts from his VA outpatient treatment records dated in 1999 and 2001 demonstrated his intent to file a claim of service connection for peripheral neuropathy of the right upper extremity.  He attached copies of the relevant records to his VA Form 9.  A review of the attached records shows that, on VA outpatient treatment on May 25, 1999, the Veteran was being seen on scheduled follow-up and complained of twitching in the first digit of the right hand for the previous 11/2 weeks.  Another VA outpatient treatment noted dated on May 25, 1999, approximately 15 minutes after the first note indicates that the Veteran had no complaints.  On VA outpatient treatment on February 7, 2001, the Veteran's complaints included "right upper quadrant pain and at times on left upper quadrant.  Pain has subsided."

The Veteran testified at his June 2014 Board hearing that he had informed the January 2002 VA examiner prior to his examination that he was experiencing problems in both of his upper extremities.  See Board hearing transcript dated June 24, 2014, at pp. 5-6.  He also testified that he believed that 2001 was the appropriate effective date for the grant of service connection for peripheral neuropathy of the right upper extremity.  Id., at pp. 10.  He testified further that all of his peripheral neuropathy symptoms began at the same time in 1999 in all of his extremities.  Id., at pp. 11.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity.  The Veteran contends that he is entitled to an effective date of January 30, 2001, for the grant of service connection for peripheral neuropathy of the right upper extremity because that was the effective date assigned for the grant of service connection for peripheral neuropathy in his other extremities.  The record evidence does not support his assertions, however.  It shows instead that, although the Veteran complained of pain, numbness, and tingling in his lower extremities (feet and legs) and left upper extremity (left arm and hand), there were no complaints of or treatment for peripheral neuropathy of the right upper extremity until after he filed his service connection claim for this disability on April 9, 2008.  For example, VA examination in May 2001 showed only that the Veteran complained that his "usual activities are limited by peripheral neuropathy, limiting ambulation at times."  He also complained of "constant numbness in his feet."  The physical examination findings obtained in May 2001 all related to the Veteran's bilateral lower extremities.  Although the Veteran complained of numbness and burning in the hands on VA examination in January 2002, physical examination showed he moved "with ease and he sat comfortably throughout the examination," decreased strength "in the entire left upper extremity," and diminished sensation to pin prick of the left upper extremity.  (Emphasis added).  Sensory examination in January 2002 showed decreased vibration in the ankle and decreased pin prick sensation in the knee.  The January 2002 VA clinician also noted, "Hair loss and skin changes are present in the lower extremities." (Emphasis added.)  

The Veteran has contended that the May and 2001 and January 2002 VA examination were inadequate because they either overlooked or did not document his peripheral neuropathy of the right upper extremity.  In advancing an argument concerning the adequacy of these VA examinations, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted them.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of either of the VA examiners who conducted the May 2001 and January 2002 VA examinations.  And, as noted elsewhere, neither of these examinations demonstrated the presence of peripheral neuropathy of the right upper extremity.

The Veteran also has contended that certain of his VA outpatient treatment records dated prior to April 9, 2008, demonstrate his entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the right upper extremity.  These assertions are not supported by a detailed review of the Veteran's VA outpatient treatment records.  For example, on VA outpatient treatment on May 25, 1999, the Veteran was being seen on scheduled follow-up and complained of twitching in the first digit of the right hand for the previous 11/2 weeks.  Another VA outpatient treatment noted dated on May 25, 1999, approximately 15 minutes after the first note, indicates that the Veteran had no complaints.  It is unclear why the Veteran complained of problems with the right hand to 1 VA clinician on May 25, 1999, and then denied any complaints to a different VA clinician 15 minutes later on that same date.  On VA outpatient treatment on February 7, 2001, the Veteran's complaints included "right upper quadrant pain and at times on left upper quadrant.  Pain has subsided."  Despite the Veteran's assertions to the contrary, the references to right and left upper quadrants in this VA outpatient treatment record relate to the Veteran's abdomen and not to his right upper extremity.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1556 (30th ed. 2003) (defining quadrant as any one of four corresponding parts or quarters, as of the abdominal surface).  Similarly, VA outpatient treatment in January 2004 was limited to the Veteran's left upper extremity and bilateral lower extremities due to his complaints of left arm and left hand weakness, burning dysesthesias in the left wrist and fingers and the entire left arm, and numbness below the knees and occasional weakness in the lower extremities.  Motor examination in January 2004 showed no drift and 5/5 strength in all extremities.  The VA clinician stated that, although it was difficult to evaluate the left upper extremity "due to give way," muscle strength "appears at least 4+/5 throughout except finger extensors 4/5."  Sensation was slightly worse in the left forearm and there were 2+ deep tendon reflexes in the upper extremities.

Having reviewed these records, the Board concludes that they do not show an intent to file a claim of service connection for peripheral neuropathy of the right upper extremity by the Veteran and could not be interpreted as an informal service connection claim.  The Board also concludes that any argument to the contrary regarding the existence of VA outpatient treatment records dated prior to April 9, 2008, as proof of an intent to file an earlier effective date claim is without merit.  See Marrero, 14 Vet. App. at 81.  As noted above, although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau, 492 F.3d at 1377 n.4, debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach, 704 F.3d at 1380.  Under this standard of review, a decision that lay testimony is not competent to provide evidence on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42.

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2013).  In this case, the date of the Veteran's claim is April 9, 2008.  There is no correspondence dated between March 26, 2002, when the RO granted service connection for peripheral neuropathy of the left upper extremity and for peripheral neuropathy in each of the Veteran's lower extremities and April 9, 2008, concerning the Veteran's service connection claim for peripheral neuropathy of the right upper extremity in the claims file.  It appears instead that, during this time period, the Veteran pursued a claim for waiver of overpayment of a debt which was granted by the Board in January 2008.  As noted elsewhere, the Veteran's VA outpatient treatment records also show that he was diagnosed as having peripheral neuropathy of the right upper extremity following VA examination in September 2008 after he filed his claim.  See Gilpin v. West, 135 F.3d 1353, 1355-1356 (Fed. Cir. 1998) (finding requirement of current symptomatology at time application filed to be permissible interpretation of statutes governing compensation benefits).  In summary, the Board finds that the criteria for an effective date earlier than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity have not been met.  


ORDER

Entitlement to an earlier effective date than April 9, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


